ON PETITION FOR REHEARING
Sanders, Chief Judge:
The Department of Education has petitioned for a rehearing on the ground that Nance v. State Board of Education, 277 S. C. 64, 282 S. E. (2d) 848 (1981), is inapplicable to this case. Since Nance was raised for the first time in our opinion rather than in the briefs of the parties, we consider it appropriate to address separately the Department’s objection to Nance.
The Department takes the position that Nance is not applicable because it was decided under an earlier version of section 1(b) of the statute. That former version provided liability coverage for “personal injuries or death.” Prior to the accident in this case, paragraph 1(b) was amended to provide coverage for “bodily injuries or death.” While the amendment may now preclude an action of the type brought by the parents in Nance for the parents’ pecuniary loss, mental shock and suffering, wounded feelings, grief, sorrow, and loss of the child’s society and companionship, it does not alter the Supreme Court’s holding that recovery may be had under both paragraph 1(a) and paragraph 1(b) in appropriate circumstances.
We adhere to our opinion that recovery under both paragraphs is prohibited only where recovery of the no fault benefit under 1(a) and damages for liability under 1(b) are sought from one bus with respect to the injury or death of the same person. That was the factual situation addressed by the Supreme Court in Coats v. Insurance Company of North America, 262 S. C. 331, 204 S. E. (2d) 436 (1974), and in Collins v. National Surety Corp., 225 S. C. 405, 82 S. E. (2d) 511 (1954), relied upon by the Department. We are not persuaded the Supreme Court intended the rationale of those cases to extend beyond their own facts.
*490For these reasons the petition for rehearing is denied. This order shall be reported with the opinion of the Court in this case.
Petition for rehearing denied.
Gardner and Bell, JJ., concur.